Title: To James Madison from Elias Vander Horst, 10 October 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


10 October 1801, Bristol. Reports that, contrary to the information given in his last dispatch, the Cape of Good Hope will be returned to the Dutch but Cape Town will become a free port. Trinidad will be ceded to Great Britain. Encloses newspapers with other peace terms and a London price current. Also encloses a letter from Lynch on the subject Vander Horst earlier wrote to JM about; hopes Lynch’s application succeeds. Has not yet obtained anything for the Charleston firm of Smiths, DeSaussure, and Darrell for their four casks of indigo seized by a French privateer in 1793; has received no word from American representatives in Paris on the matter in six years. Refers JM to his previous correspondence with Jefferson and Wagner and requests him to instruct minister at Paris to proceed with the case.
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp.; docketed by Wagner. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
